DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 9/10/2021. No claims have been amended, newly added or cancelled and thus claims 1-24 are currently pending.
Applicant’s arguments are persuasive and thus a second Final Rejection has been provided below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 15, 16, 17, 18, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (U.S. Pat. 5,915,381) in view of Tobia (U.S. Pat. 5,303,698).
Regarding claims 1, 13 and 22, Nord disclose The ventilation device for ventilating a patient (Col. 1 lines 58-59 discloses a breathing apparatus; Fig. 1 breathing apparatus (2)), the ventilation device comprising a fluid supply unit or, additionally, a fluid discharge unit, which is suitable for supplying a fluid into at least one airway of a patient and for discharging the fluid from this airway (Col. 2 Lines 48-67 disclose inspiratory valve (10) supplying fluid and expiratory valve (20) discharging fluid; Fig 1 fluid supply unit (10); fluid discharge unit (20)); and a control device (Fig. 1 control device (12)) which, during 

    PNG
    media_image1.png
    19
    291
    media_image1.png
    Greyscale

wherein the compliance indicates how much fluid in a volume V [milliliter] is introduced into the at least one airway, such that a pressure in the airway changes by a pressure difference delta p
Nord does not disclose at all times during the ventilation the fluid supply rate and fluid discharge rate are controlled and determined alone by the ventilation device and not by the patient, so that exhalation does not take place passively with the energy stored in the elastic tissue elements of lung and thorax driving the exhalation.
	However, Tobia teaches at all times during the ventilation the fluid supply rate and fluid discharge rate are controlled and determined alone by the ventilation device and not by the patient, so that exhalation does not take place passively with the energy stored in the elastic tissue elements of lung and thorax driving the exhalation (Col. 3 lines 4-25; Col. 3 lines 35-63 disclose the processor independently controlling the expiratory control flow via the pressure control valve; Col. 4 lines 4-20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to provide at all times during ventilation the fluid supply rate and discharge rate are controlled and determined by the ventilation device so that exhalation does not occur passively as taught by Tobia. The skilled artisan would have been motivated to make the modification in order to provide a system that is able to have continuous, high speed control of the pressure of gases within a patient’s mouth in accordance with a selected pressure waveform and for any patient respiratory characteristics (Tobia, Col. 1 lines 21-33).
Regarding claims 2 and 14, the modified device of Nord further discloses the control device, at least during an inhalation of a ventilation process, determines a plurality of values for the compliance and from the plurality of values for compliance determines, for at least one subsequent ventilation process, the position of the pressure interval with the pressures P1 and P2, for which an absolute value of the compliance is as high as possible (Nord, Col. 3 lines 43-67; Col. 4 Lines 1-33 discloses a compliance cure being constantly high).
Regarding claims 3 and 15, the modified device of Nord further discloses the control device continuously determines values for the compliance, such that the position of the pressure interval with the pressures P1 and P2 can be newly determined optionally for each subsequent ventilation process or for a plurality of successive ventilation processe
Regarding claims 4 and 16, the modified device of Nord further discloses the control device, as a function of the determined position of the pressure interval, of the pressure interval itself and of the determined compliance, determines at least for the subsequent ventilation process at least one of the following parameters: a pressure P1 and pressure P2 (Nord, Col. 3 lines 43-67; Col. 4 Lines 1-33). 
Regarding claims 5 and 17, the modified device of Nord further discloses a pressure sensor is arranged inside the at least one airway, and the pressure is determined by a measurement inside the at least one airway (Nord, Col. 3 lines 4-20; Fig. 1 pressure meter (24)).
Regarding claims 6 and 18, the modified device of Nord further discloses at least one pressure rise during an inhalation is controlled and limited by the ventilation device (Nord, Col. 2 lines 26-33; Col. 3 Lines 52-67; Col. 4 Lines 1-14).
Regarding claims 7 and 19, the modified device of Nord further discloses at least one pressure dro 
Regarding claims 8 and 20, the modified device of Nord does not disclose the absolute value of the pressure rise is limited to at most 40 mbar/s [millibar/second].
It would have been obvious as to one of ordinary skill in tire art before the effective filing date of the claimed invention to modify the ventilation device of Nord to the absolute value of the pressure rise to be limited to at most 40 mbar/s. Applicant places no criticality on one particular pressure rise value (Par. [0032] of applicant’s specification). Modifying Nord to have the claimed range would not have adverse effects on the performance of the device and thus the changing the range would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative ranges of the claimed device and a device having the claimed relative ranges would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cm. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 24, the modified device of Nord discloses the control device regulates at least one ventilation proces. 
Claim 9 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Devires (U.S. Pat. 5,915,381) in further view of Tobia.
Regarding claim 9, Nord discloses a ventilation device for ventilating a patient (Nord, Col. 1 lines 58-59 discloses a breathing apparatus; Fig. 1 breathing apparatus (2)), the ventilation device comprising a fluid supply unit or, additionally, a fluid discharge unit, which is suitable for supplying a fluid into at least one airway of a patient or for discharging the fluid from this airway (Col. 2 Lines 48-67 disclose inspiratory valve (10) supplying fluid and expiratory valve (20) discharging fluid; Fig 1 fluid supply unit (10); fluid discharge unit (20)); and a control device (Fig. 1 control device (12)); and a control device which (Fig. 1 control device (12)), during a ventilation of the at least one airway, is suitable for regulating the ventilation (Col. 3 lines 43-51).
Nord does not explicitly disclose the control device regulates at least one ventilation process such that a pressure in the at least one airway is continuously changed at least during an entire inhalation, by continuous control of a fluid supply rate during the ventilation process; at all times during the ventilation the fluid supply rate and fluid discharge rate are controlled and determined alone by the ventilation device and not by the patient, so that exhalation does not take place passively with the energy stored in the elastic tissue elements of lung and thorax driving the exhalation.
However, Devires teaches a ventilation device (Col. 2 lines 7-21 discloses a medical ventilator for providing artificial ventilation; Fig. 1 ventilator (30)), a fluid supply unit  and a fluid discharge unit, suitable for supplying a fluid into at least one airway of a patient and for discharging the fluid from this airway (Col. 5 lines 48-55 discloses an air or oxygen source; Col. 6 lines 36-45; Fig. 1 fluid supply unit (32); discharge unit (48)); the control device regulates at least one ventilation process such that a pressure in the at least one airway is continuously changed at least during an entire exhalation (Col. 6 lines 36-63 discloses opening and closing the inhalation and exhalation valve to allow for the continuously changing of pressure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to provide the control device to regulate at least one ventilation process such that a pressure in the at least one airway is continuously changed at least during an entire exhalation as taught by Devires. The skilled artisan would have been motivated to 
The modified device of Nord does not disclose at all times during the ventilation the fluid supply rate and fluid discharge rate are controlled and determined alone by the ventilation device and not by the patient, so that exhalation does not take place passively with the energy stored in the elastic tissue elements of lung and thorax driving the exhalation.
	However, Tobia teaches at all times during the ventilation the fluid supply rate and fluid discharge rate are controlled and determined alone by the ventilation device and not by the patient, so that exhalation does not take place passively with the energy stored in the elastic tissue elements of lung and thorax driving the exhalation (Col. 3 lines 4-25; Col. 3 lines 35-63 disclose the processor independently controlling the expiratory control flow via the pressure control valve; Col. 4 lines 4-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to provide at all times during ventilation the fluid supply rate and discharge rate are controlled and determined by the ventilation device so that exhalation does not occur passively as taught by Tobia. The skilled artisan would have been motivated to make the modification in order to provide a system that is able to have continuous, high speed control of the pressure of gases within a patient’s in accordance with a selected pressure waveform and for any patient respiratory characteristics (Tobia, Col. 1 lines 21-33).
Regarding claim 10, the modified device of Nord further discloses the control device regulates at least one ventilation proces
Regarding claim 11, the modified device of Nord discloses the control device regulates at least one ventilation process, which comprises at least one inhalation and one exhalation, such that a pressure in the at least one airway is changed continuously during the ventilation process (Devires, Col. 6 lines 36-63 discloses opening and closing the inhalation and exhalation valve to allow for the continuously changing of pressure).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Devires and Tobia as applied to claim 9 in further view of Martin (U.S. PG Pub. 2010/0108066) 
Regarding claims 12, the modified device of Nord does not disclose a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds].
However, Tobia teaches the pressure remains constant for 0.5seconds (Col. 18 Lines 17-50 discloses a pressure remaining constant for .24 seconds before switching to the next portion of the breathing phase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate a continuous changing of pressure that remains constant for at most .5 seconds as taught by Tobia. The skilled artisan would have been motivated to make the modification in order to provide for a continuous change of pressure to account for a patient’s breathing and breathing phases.
The modified device of Nord does not disclose a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds].
However, Martin teaches a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds] (Par. [0023], discloses a continuous change of pressure and will inherently be constant for some fraction of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate a continuous changing of pressure that remains constant for some amount of time as taught by Martin. The skilled artisan would have been motivated to make the modification in order to provide for a slowing of a patient’s breathing .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Tobia as applied to claim 13 above, in further view of Devires (U.S. Pat. 5,915,381) and Wondka (U.S. Pat. 8,770,193).
Regarding claim 21, the modified device of Nord does not disclose the patient is ventilated using a catheter which has a cross section of at most 30 mm2 [square millimeters] for the passage of at least one fluid supplied during the inhalation.
However, Devires teaches using an endotracheal tube to ventilate a patient (Col. 45 lines 35-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate an endotracheal tube to deliver airflow to a patient as taught by Devires. The skilled artisan would have been motivated to make the modification in order to provide for a direct insertion of the breathing device to ensure proper ventilation is occurring.
The modified device of Nord does not disclose the catheter having a cross section of at most 30 mm2.
However, Wondka teaches a catheter having a cross section of less than 30mm2 (Col. 18 Lines 30-38 discloses an outer diameter of at most 5mm, when converting the outer diameter of 5mm using the area formula (                        
                            A
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    ) the cross section is found to be 19.625mm2 thus, being less than the claimed 30mm2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate a catheter with a cross section of less than 30 mm2 as taught by Wondka. The skilled artisan would have been motivated to make the modification in order to ensure the catheter will fit in a patient.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Tobia as applied to claim 22 in further view of Martin (U.S. PG Pub. 2010/0108066).
Regarding claims 23, the modified device of Nord does not disclose a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds].
However, Tobia teaches the pressure remains constant for 0.5seconds (Col. 18 Lines 17-50 discloses a pressure remaining constant for .24 seconds before switching to the next portion of the breathing phase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate a continuous changing of pressure that remains constant for at most .5 seconds as taught by Tobia. The skilled artisan would have been motivated to make the modification in order to provide for a continuous change of pressure to account for a patient’s breathing and breathing phases.
The modified device of Nord does not disclose a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds].
However, Martin teaches a continuous change of the pressure entails that the pressure remains constant for at most 0.5 s [seconds] (Par. [0023], discloses a continuous change of pressure and will inherently be constant for some fraction of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nord to incorporate a continuous changing of pressure that remains constant for some amount of time as taught by Martin. The skilled artisan would have been motivated to make the modification in order to provide for a slowing of a patient’s breathing during sleep by using positive pressure therapy comprising a variable pressure waveform to the patient’s airway (Martin Par. [0027]).
Response to Arguments
Applicant’s arguments, filed 9/10/2021, with respect to the rejection(s) of claim(s) 1-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nord (U.S. Pat. 5,915,381) in view of Tobia (U.S. Pat. 5,303,698).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/12/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785